Title: From Thomas Jefferson to Joseph Bloomfield, 5 December 1801
From: Jefferson, Thomas
To: Bloomfield, Joseph


          
            Sir
            Washington Dec. 5. 1801.
          
          I have duly recieved your favor of Nov. 10. and shall be happy in every practicable occasion of proving to you how much I respect whatever comes from you. your position has already probably proved to you that while the real business of conducting the affairs of our constituents is plain & easy, that of deciding by whom they shall be conducted is most painful & perplexing. it is the case of one loaf and ten men wanting bread: and we have not the gift of multiplying them. you will percieve, on the contrary, in a few days, that I propose the contrary operation, to reduce public offices fully one half. when so many are to be dropped, it will be difficult for new to find admission. but I am in hopes that public offices being reduced to so small a number, will no longer hold up the prospect of being a resource for those who find themselves under difficulties, but that they will at once turn themselves for relief, to those private pursuits which derive it from services rendered to others. our duty is not to impede those pursuits by heavy taxes, and useless officers to consume their earnings.
          I sincerely congratulate you on the return of peace. it removes the only danger we had to fear. we can now proceed, without risk, in demolishing useless structures of expence, lightening the burthens of our constituents, and fortifying the principles of free government. I hope we have time and quiet enough before us to bring back the government to what it was originally intended to be. Accept assurances of my high respect & consideration.
          
            Th: Jefferson
          
        